INVESTMENT ADVISORY AGREEMENT
BETWEEN
SPRING CREEK CAPITAL CORP.
AND
CARLTON WEALTH MANAGEMENT, LLC

     Agreement made this 1st day of June, 2009, by and between Spring Creek
Capital Corp. , a Nevada corporation (the “Corporation”), and Carlton Wealth
Management, LLC, a New York limited liability company (the “Adviser”).
     Whereas, the Corporation is a closed-end management investment company that
has elected to be treated as a business development company under the Investment
Company Act of 1940 (the “Investment Company Act”); and
     Whereas, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940 (the “Advisers Act”); and
     Whereas, the Corporation desires to retain the Adviser to furnish
investment advisory services to the Corporation on the terms and conditions
hereinafter set forth, and the Adviser wishes to be retained to provide such
services.
     Now, Therefore, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:

1. Duties of the Adviser.
     (a)  The Corporation hereby employs the Adviser to act as the investment
adviser to the Corporation and to advise on the investment and reinvestment of
the assets of the Corporation, subject to the supervision of the Board of
Directors of the Corporation, for the period and upon the terms herein set
forth, (i) in accordance with the investment objective, policies and
restrictions established by the Board of the Corporation and its Investment
Committee, as the same shall be amended from time to time (as amended, the
“Investment Policies”), (ii) in accordance with the Investment Company Act and
(iii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Corporation’s charter and
by-laws. Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) advise on
the composition of the portfolio of the Corporation, the nature and timing of
the changes therein and the manner of implementing such changes; (ii) identify,
evaluate and help negotiate the structure of the investments made by the
Corporation; (iii) advise on and monitor the Corporation’s investments; (iv)
provide advice to determine the securities and other assets that the Corporation
will purchase, retain, or sell; (v) perform due diligence on prospective
portfolio companies; (vi) advise and assist in the quarterly and annual
valuation of portfolio company investments; and (vii) provide the Corporation
with such other investment advisory, research and related services as the
Corporation may, from time to time, reasonably require for the investment of its
funds. In the event that the Corporation determines to acquire debt financing,
the Adviser will arrange for such financing on the Corporation’s behalf, subject
to the oversight and approval of the Corporation’s Board of Directors.

     (b)  The Adviser hereby accepts such employment and agrees during the term
hereof to render the services described herein for the compensation provided
herein.
     (c)  Subject to the requirements of the Investment Company Act, the Adviser
is hereby authorized to enter into one or more sub-advisory agreements with
other investment advisers (each, a “Sub-Adviser”) pursuant to which the Adviser
may obtain the services of the Sub-Adviser(s) to assist the Adviser in
fulfilling its responsibilities hereunder. Specifically, the Adviser may retain
a Sub-Adviser to recommend specific securities or other investments based upon
the Corporation’s investment objective and policies, and work, along with the
Adviser, in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Corporation, subject to the oversight of the Adviser and the Corporation. The
Adviser, and not the Corporation, shall be responsible for any compensation
payable to any Sub-Adviser. Any sub-advisory agreement entered into by the
Adviser shall be in accordance with the requirements of the Investment Company
Act and other applicable federal and state law and shall contain a provision
requiring the Sub-Adviser to comply with sections 1(e) and 1(f) below as if it
were the Adviser.
     (d)  The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.
     (e)  The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Corporation and shall render to the
Corporation’s Board of Directors such periodic and special reports as the Board
may reasonably request. The Adviser agrees that all records that it maintains
for the Corporation are the property of the Corporation and will surrender
promptly to the Corporation any such records upon the Corporation’s request,
provided that the Adviser may retain a copy of such records.
     (f)  The Adviser has adopted and implemented written policies and
procedures reasonably designed to prevent violation of the Federal Securities
laws by the Adviser. The Adviser has provided the Corporation, and shall provide
the Corporation at such times in the future as the Corporation shall reasonably
request, with a copy of such policies and procedures and a report of such
policies and procedures. Such report shall be of sufficient scope and in
sufficient detail, as may reasonably be required to comply with Rule 38a-1 under
the Investment Company Act and to provide reasonable assurance that any material
inadequacies would be disclosed by such examination, and, if there are no such
inadequacies, the report shall so state.

2. Corporation’s Responsibilities and Expenses Payable by the Corporation.
     All investment professionals of the Adviser and their respective staffs,
when and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Corporation. The Corporation will bear all other costs
and expenses of its operations and transactions, including (without limitation)
those relating to: organization and offering; calculating the Corporation’s net
asset value (including the cost and expenses of any independent valuation firm);
expenses incurred by the Adviser with the prior consent of the Corporation,
payable to third parties, including agents, consultants or other advisors (such
as independent valuation firms, accountants and legal counsel), in monitoring
financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on its prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Corporation’s investments; offerings of the Corporation’s common stock and other
securities; investment advisory and management fees; administration fees, if
any, fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making investments;
transfer agent and custodial fees; federal and state registration fees; all
costs of registration and listing the Corporation’s shares on any securities
exchange; federal, state and local taxes; independent Directors’ fees and
expenses; costs of preparing and filing reports or other documents required by
the Securities and Exchange Commission; costs of any reports, proxy statements
or other notices to stockholders, including printing costs; the Corporation’s
fidelity bond, directors and officers/errors and omissions liability insurance,
and any other insurance premiums; direct costs and expenses of administration,
including printing, mailing, long distance telephone, copying, secretarial and
other staff, independent auditors and outside legal costs; and all other
expenses incurred by the Corporation in connection with administering the
Corporation’s business, including rent and the allocable portion of the cost of
the Corporation’s chief compliance officer and chief financial officer and their
respective staffs.

3. Compensation of the Adviser.
     The Corporation agrees to pay, and the Adviser agrees to accept, as
compensation for the services provided by the Adviser hereunder, a base
management fee (“Base Management Fee”) and a bonus fee (“Bonus Fee”) as
hereinafter set forth. The Corporation shall make any payments due hereunder to
the Adviser or to the Adviser’s designee as the Adviser may otherwise direct.

     (a)  Base Management Fee. For services rendered during the period from the
date of execution of this Agreement (the “Effective Date”); provided that this
Agreement is thereafter approved by the shareholders of the Corporation, the
Base Management Fee shall be $1,500 per month, payable.

     (b)  The Bonus Fee shall be an amount equal to three percent (3%) of the
total investment value of each portfolio company investment made by the
Corporation during the term of this Agreement, payable at the closing of such
investment.

4. Covenants of the Adviser.
     The Adviser covenants that it is and will be at the Effective Date,
registered as an investment adviser under the Advisers Act, if applicable or if
not applicable under the laws of the jurisdiction in which its principal
executive office is located. The Adviser agrees that its activities will at all
times be in compliance in all material respects with all applicable federal and
state laws governing its operations and investments.

5. Excess Brokerage Commissions.
     The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Corporation to pay a member of a national
securities exchange, broker or dealer an amount of commission for effecting a
securities transaction in excess of the amount of commission another member of
such exchange, broker or dealer would have charged for effecting that
transaction, if the Adviser determines in good faith, taking into account such
factors as price (including the applicable brokerage commission or dealer
spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm’s risk and skill in positioning blocks of securities, that
such amount of commission is reasonable in relation to the value of the
brokerage and/or research services provided by such member, broker or dealer,
viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Corporation’s portfolio, and constitutes
the best net results for the Corporation.

6. Limitations on the Employment of the Adviser.
     The services of the Adviser to the Corporation are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Corporation, so long as its services to the Corporation hereunder are not
impaired thereby, and nothing in this Agreement shall limit or restrict the
right of any manager, partner, officer or employee of the Adviser to engage in
any other business or to devote his or her time and attention in part to any
other business, whether of a similar or dissimilar nature, or to receive any
fees or compensation in connection therewith (including fees for serving as a
director of, or providing consulting services to, one or more of the
Corporation’s portfolio companies, subject to applicable law). So long as this
Agreement or any extension, renewal or amendment remains in effect, the Adviser
shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

7. Responsibility of Dual Directors, Officers and/or Employees.
     If any person who is a manager, partner, officer or employee of the Adviser
is or becomes a director, officer and/or employee of the Corporation and acts as
such in any business of the Corporation, then such manager, partner, officer
and/or employee of the Adviser shall be deemed to be acting in such capacity
solely for the Corporation, and not as a manager, partner, officer or employee
of the Adviser or under the control or direction of the Adviser, even if paid by
the Adviser.

8. Limitation of Liability of the Adviser: Indemnification.
     The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser) shall not be liable to the Corporation for any action taken or omitted
to be taken by the Adviser in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an investment adviser
of the Corporation, except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services, and the Corporation shall indemnify,
defend and protect the Adviser (and its officers, managers, partners, agents,
employees, controlling persons, members and any other person or entity
affiliated with the Adviser, including without limitation its general partner,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Paragraph 8 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of gross negligence in
the performance of the Adviser’s duties or by reason of the reckless disregard
of the Adviser’s duties and obligations under this Agreement (as the same shall
be determined in accordance with the Investment Company Act and any
interpretations or guidance by the Securities and Exchange Commission or its
staff thereunder).

9. Effectiveness, Duration and Termination of Agreement.
     This Agreement shall become effective as of the date of its approval by a
majority of the common shareholders of the Corporation. This Agreement shall
remain in effect until April 30, 2010, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by (a) the vote of the Corporation’s
Board of Directors, or by the vote of a majority of the outstanding voting
securities of the Corporation and (b) the vote of a majority of the
Corporation’s Directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, in accordance with the requirements of the Investment
Company Act. This Agreement may be terminated at any time, without the payment
of any penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Corporation, or by the vote of the
Corporation’s Directors or by the Adviser. This Agreement will automatically
terminate in the event of its “assignment” (as such term is defined for purposes
of Section 15(a)(4) of the Investment Company Act). The provisions of
Paragraph 8 of this Agreement shall remain in full force and effect, and the
Adviser and its representatives shall remain entitled to the benefits thereof,
notwithstanding any termination or expiration of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Adviser shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration. Additionally, upon termination Advisor will
receive 1% of net assets, as described in Section 3, for the first year after
termination and .5% of net assets as described in Section 3 for the second year
after termination. Furthermore, if terminated, Advisor shall have received 20%
per year of the profits of all private companies purchased in the portfolio
during the term of the Advisor for a minimum of two years. If not, Advisor will
receive on a pro rata basis that sum going forward to total two years from
investment. The Advisor will also receive a Net Profits Fee of 10% as described
in Section 3 for 18 months after termination.

10. Notices.

     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

11. Amendments.
     This Agreement may be amended by mutual consent, but the consent of the
Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

12. Entire Agreement: Governing Law.
     This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. This Agreement shall be construed in accordance with the
laws of the State of Florida and the applicable provisions of the Investment
Company Act. To the extent the applicable laws of the State of Florida, or any
of the provisions herein, conflict with the provisions of the Investment Company
Act, the latter shall control.
     In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed on the date above written.

 

 

 

 

 

Spring Creek Capital corp.

 

 

By:

 

Kelly T. Hickel
Chief Executive Officer

 

 

CARLTON WEALTH MANAGEMENT, LLC

 

 

By:

 

___________________
Managing Director

 

 

9.

 

[GRAPHIC OMITTED]

1